Title: To James Madison from Samuel S.S. Hoyt, 22 July 1816
From: Hoyt, Samuel S.S.
To: Madison, James



Sir,
Qr. Master Genls. Office New York 22d. July 1816.

With becoming deference, would we address your Excellency, on a Subject of very little moment to the Government, but of great importance to us individually.  In a time of need, we abandoned our usual avocations to devote our time and talents in the Service of our Country; we were appointed, and discharged the duties of Warrant Officers in the Qr. Master Genls. Dept. in the 3d. Military District.
On the restoration of Peace to our beloved & native Country, we were discharged, pursuant to an act of Congress passed 3d. March 1815.  Conformably to this act every Commissioned Officer was entitled to receive in addition to his pay, three Months Wages as a gratuity from Government.  We received from the Pay Master of the District the gratuity, but at this remote period we are Called upon to refund to Government the Amount of that gratuity.  This Call is made upon us through the Pay Master General Robt. Brent Esquire, who has decided that we were not entitled to receive it; this decision has been Corroborated by the Attorney General Richard Rush Esquire.  It is predicated on the letter of the Law above Cited which limits the gratuity to Commissioned Officers.
It is well known to your Excellency that we do not hold Commissions, properly So Called, but we hold Warrants from Brig. Genl. Robert Swartwout Principal Qr. Master Genl. of the U. States Army, who was fully authorised from the Dept. of War to make the Appointments; which Appointments render us as fully amenable to Martial Law as Commissioned Officers, and we are of Opinion that we are as fully Comprehended in the Spirit of the Law, as are any other Officers.  The Army is composed of Officers Commissioned and Non-Commissioned, and privates.  No mention is made of Warrant Officers: therefore we must necessarily belong to one or other of these Classes.  If we be Commissioned Officers we are entitled to the gratuity, and if we are Non-Commissioned we are entitled to it, for they as well as private Soldiers have received three months pay when discharged.  It was unquestionably the intention of Congress, when the above act was passed, to remunerate every Officer of every grade, that Should be deranged by virtue of Said Act.
We are all heads of families, and the allowance granted us by Law, will afford but a bare Subsistence, and it will necessarily press very hard upon us to be compelled at this time, to refund to Government the amount of three months pay received and expended One year ago.
We have therefore Sir, presumed to appeal to you, and exercise a Strong hope that your Excellency will cause a decision in our favor.  We have the honor to be With perfect respect Your Excellency’s Obedient Servants

Saml. S S Hoyt Bt. M.
W. CunninghamForage Mr.John BrownB. M.Robert Dunnprincipll Wagon MasterChles. BleeckerPrincipal Bart. Mr.John BedientPrincipal Forage Mr.









